Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 May 30, 2013 Subject: A New Way to Get Commodity Market Exposure: Introducing CSCB and CSCR This message contains graphics. If you do not see the graphics, click here to view . Exchange Traded Notes A New Way to Get Commodity Market Exposure Announcing CSCB and CSCR Please join us on a webcast to learn more about Credit Suisse's innovative commodity index strategies in exchange-traded format. Register for the Webcast New Products CSCB: The Credit Suisse Commodity Benchmark ETNs are linked to the Credit Suisse Commodity Benchmark Total Return Index and seek to provide diversified exposure to the commodity market via: - Exposure to 34 commodities - Monthly rebalancing - Investing in equal units across multiple delivery periods in each commodity - An extended roll period of 15 business days CSCR: The Credit Suisse Commodity Rotation ETNs are linked to the Credit Suisse Commodity Backwardation Total Return Index and represent a dynamic commodity strategy that allocates to 8 single commodity indices based on the price of the commodity futures contracts of various terms. Additional features include: - Allocation to eight single commodity indices with the highest level of backwardation (or least level of contango)* - Level of backwardation/contango is measured between two observation points on the futures curve (month 1 and generally, month 6) - Monthly allocation and equal weighting *"Backwardation" describes situations where, for any given commodity, the prices of futures contracts that are nearer to expiration are higher than the prices of futures contracts that are longer to expiration. "Contango" describes situations where prices of futures contracts nearer to expiration are lower than the prices of futures contracts with longer to expiration. Credit Suisse ETN Products - Commodity Benchmark Exchange Traded Notes - CSCB - New! - Commodity Rotation Exchange Traded Notes - CSCR - New! - Silver Shares Covered Call Exchange Traded Notes -SLVO - Gold Shares Covered Call Exchange Traded Notes - GLDI - MLP Index Exchange Traded Notes - MLPN - Merger Arbitrage Index Exchange Traded Notes - CSMA - Merger Arbitrage Index Leveraged Exchange Traded Notes - CSMB - Long/Short Equity Index Exchange Traded Notes - CSLS - Market Neutral Equity Exchange Traded Notes - CSMN Selected Investment Considerations - The ETNs do not have a minimum payment at maturity or daily repurchase value and are fully exposed to any decline in the applicable Index. Furthermore, the return at maturity or upon repurchase will be reduced by any fees and charges associated with the ETNs and the relevant Register A New Way to Get Commodity Exposure Launch Webcast June 13, 1:00 p.m.
